Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 19, 2019

The Court of Appeals hereby passes the following order:

A19A1833. TERILYN CALLICOTT v. PAUL SCOTT et al.
A19A1834. PAUL SCOTT et al. v. TERILYN CALLICOTT.

      Terilyn Callicott appealed from the trial court’s partial grant of summary
judgment to defendants. The defendants cross-appealed, but subsequently filed a
motion in the trial court to dismiss Callicott’s appeal. The records as sent, however,
contain no order resolving the motion to dismiss the appeal. These cases are therefore
REMANDED to Cobb County Superior Court for resolution of the motion to dismiss
Callicott’s appeal. Should the trial court grant the motion to dismiss the appeal,
Callicott may file a notice of appeal within 30 days after entry of that order. See
Gilman Paper Co. v. James, 235 Ga. 348, 349 (219 SE2d 447) (1975). Should the
trial court deny the motion to dismiss Callicott’s appeal, the trial court is ordered to
send a copy of that order to this Court so that the cases may be re-docketed.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                   11/19/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.